  EXHIBIT 10.49



EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement") is made as of the 3rd day of April,
2019 (the effective Date") by and between Friendable, Inc., a Nevada corporation
(the "Company"), and Dean Rositano, an individual residing at 126 Sea Terrace
Way., Aptos, CA 95003 (the "Executive").
 
RECITALS
 
WHEREAS, the Company is in the Mobile App business, creating livestreaming and
proximity based mobile/social applications.
 
WHEREAS, the Executive has certain skills and abilities with respect to the
Company's business.
 
WHEREAS, the Company desires to employ the Executive in the management of the
Company's business and affairs on the terms set forth herein; and the Executive
desires to be employed to provide such services as set forth herein;
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:
 
1. Employment. The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company on the terms and conditions hereinafter set
forth. The Executive shall serve the Company in the position and duties as set
forth in Exhibit A attached hereto.
 
2. Effective Date and Term. The effective date (the "Effective Date") of this
Agreement shall be the date first set forth above. Subject to the provisions of
Section 7 of this Agreement, the term (the "Term") of the Executive's employment
hereunder shall be as set forth in Exhibit A attached hereto.
 
3. Place of Performance. The services of the Executive shall be performed not
less than 20% of the time at the Company's headquarters in California, or other
designated locations necessary for performance of the Executive's duties
hereunder.
 
4. Compensation and Benefits. During the Term, the Company shall pay Executive
as set forth below:
 
(a) Salary. Executive shall be paid the salary set forth on Exhibit A attached
hereto.
 
(b) Employee Benefits Plans. The Executive shall be entitled to participate in,
and the Company shall make available to the Executive, subject to the
eligibility requirements of each plan, a 401(k) plan, a medical insurance plan,
a dental insurance plan, a life insurance plan and a disability income plan
(altogether, the "Plans"), and any other such benefit plans as are adopted by
the Company from time to time.
 
(c) Executive Retirement Plans and Benefits. The Executive shall be entitled to
participate in all retirement plans, programs and benefits (including, without
limitation, any profit sharing / 401K plan or SEP) applicable generally to the
senior executives of the Company, subject, however, to generally applicable
eligibility and other limiting provisions of the various plans and programs in
effect from time to time.
 
 
1

 
 
(d) Business Expenses. The Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of Executive's duties and responsibilities, subject to such
reasonable requirements with respect to substantiation and documentation as may
be specified by the Company.
 
(e) Vacation. The Executive shall be entitled to vacation and sick leave as set
forth in Exhibit A attached hereto.
 
(f)     Options. In addition, Executive will be eligible to participate in any
Company Employee Stock Option Plans adopted by the Company from time to time
(the "Stock Plans"). Once adopted, each Stock Plan, to the extent relevant, is
hereby incorporated into this Agreement by reference as if fully set forth
herein. To the extent that there is a conflict between this Agreement and any
Stock Plan in regard to the Executive's rights to stock options, the Stock Plan
shall govern. Executive shall receive the options set forth on Exhibit A
attached hereto.
 
5.    Extent of Service. During the Executive's employment hereunder, the
Executive shall, subject to the direction and supervision of the Board of
Directors of the Company, devote his necessary time, best efforts and business
judgment, skill and knowledge to the advancement of the Company's interests and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity that would directly interfere
with the Executive's duties hereunder, or as in accordance with the terms of
this Agreement; provided, however, that nothing herein shall prevent the
Executive from:
 
(a) investing the Executive's assets in a manner not prohibited by Section 8(d)
hereof; or
 
(b) engaging in community or non-profit activities; or
 
(c) managing or serving on the board of directors of any other company so long
as such services is not prohibited by Section 8(d) hereof; or
 
(d) engaging in any trade and/or industry organizations or activities;
 
(e)     fulfilling duties required for Checkmate Mobile, Inc., North Coast
Ventures, LLC, or any other company;
 
so long as such activities and investments (individually or collectively) do not
materially interfere with the performance of the Executive's duties and
responsibilities as an employee of the Company in accordance with this
Agreement.
 
6.    Intellectual Property and Copyrights.
 
(a)      Assignment of Inventions. Except as set forth in Exhibit B attached
hereto, the Executive agrees to make prompt and full disclosure to the Company,
will hold in trust for the sole benefit of the Company, and will assign
exclusively to the Company all the Executive's right, title, and interest in and
to any and all inventions, discoveries, processes, designs, developments,
improvements, copyrightable material, and trade secrets (collectively herein
"Inventions") that the Executive, solely or jointly, may conceive, develop, or
reduce to practice during the Term. The Executive hereby waives and quitclaims
to the Company any and all claims of any nature whatsoever that the Executive
now or hereafter may have for infringement of any patent resulting from any
patent applications for any Inventions so assigned to the Company. The Executive
shall assign to the Company or its designee all Executive's right, title, and
interest in and to any and all Inventions, full title to which may be required
to be in the United States by any contract between the Company and the United
States or any of its agencies. The Executive's obligation to assign according to
the foregoing shall not apply to any Invention about which Executive can prove
that:
 
 
2

 
 
(i) it was developed on the Executive's own time; and

 
(ii) no proprietary technology, services, or trade secret information of the
Company were used in its development; and
 
(iii) it does not relate directly to the business of the Company or to the
actual or demonstrably anticipated research or development of the Company; and
 
(iv) it does not result directly from any work performed by the Executive for
the Company; or
 
(v) is set forth in, covered by or arises out of the items set forth in Exhibit
B.
 
(b) Excluded and Licensed Inventions. The Executive has attached hereto a list
as Exhibit B that describes all Inventions that are currently owned by Executive
and that shall be excluded from this Agreement.
 
(c) Application for Copyrights and Patents. The Executive will execute any
proper oath or verify any proper document in connection with carrying out the
terms of this Agreement. If, because of him mental or physical incapacity or for
any other reason whatsoever, the Company is unable to secure the Executive's
signature to apply for or to pursue any application for any United States or
foreign patent or copyright covering Inventions assigned to the Company as
stated above, the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as him agent and attorney in
fact, to act for the Executive and in him behalf and stead to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of U.S. and foreign patents and copyrights thereon with
the same legal force and effect as if executed by the Executive. The Executive
agrees to testify at the Company's request and expense in any interference,
litigation, or other legal proceeding that may arise during or after my
employment.
 
7.     Termination and Termination Benefits. Notwithstanding the provisions of
Section 2 above, the Executive's employment hereunder shall terminate under the
following circumstances:
 
(a)  Termination Without Cause/Severance. THE EXECUTIVE'S EMPLOYMENT HEREUNDER
MAY BE TERMINATED WITHOUT CAUSE, FOR ANY REASON OR NO REASON PRIOR TO THE END OF
THE TERM BY A MAJORITY VOTE OF THE BOARD OF DIRECTORS OF THE COMPANY, EXCLUDING
EXECUTIVE. A termination of Executive's employment upon the merger,
consolidation of the Company or the sale of substantially all or majority of the
equity interests or the assets of the Company (hereinafter referred to as a
"Change in Control") shall be deemed a termination without cause. A Change of
Control shall also mean the occurrence, within a single transaction or set of
related transactions within the same year, of a change in the identity of: (a)
persons who individually or collectively hold rights to elect, or approve the
election, of a majority of the members of the Board of Directors; (b) persons
who individually or collectively hold the rights to elect, in the officers of
the Company. Additionally, a material demotion of the Executive may be treated,
at the option of the Executive, as a termination "without cause." A "material
demotion" will occur if there is a significant reduction of the Executive's
duties or a change in title without the agreement of the Executive. In the event
of a termination without cause, the Company shall continue to pay the Executive
his Base Salary (as defined in Exhibit A) in effect on the date of Executive's
termination for a period equal to twelve (12) months following the date of such
termination. Said payments shall be made in one lump sum payment of the total
amount within 14 days termination or as other-wise agreed to in writing.
Additionally, in the event of aChange in Control (as defined above), the
Company's repurchase right for one year's worth of Options as set forth in
Exhibit A and underlying shares of common stock shall lapse, and such Options
shall become immediately vested. In addition, the Senior Management/Founders
monthly commission pool will continue to be paid as set forth in exhibit A.
 
 
 
3

 




 
(b) Termination by the Company for Cause. The Executive's employment hereunder
may be terminated for cause without further liability on the part of the Company
effective immediately by written notice to the Executive setting forth in
reasonable detail the nature of such cause. Only the following shall constitute
"Cause" for such termination: (i) conviction of the Executive of a felony; (ii)
conviction of the Executive of a crime of embezzlement; (iii) gross negligence
as to the Executive's duties and obligations under this Agreement, or willful or
substantial failure to perform the Executive's duties and obligations under this
Agreement and such negligence or failure continues for a period of thirty (30)
days after written notice to Executive specifying such negligence or failure in
reasonable detail; or (iv) deliberate disregard of the rules and policies of the
Company as reasonably set forth by a majority vote of the members of the Board
of Directors (excluding the Executive) of the Company or other willful
misconduct and such disregard or misconduct continues for a period of thirty
(30) days after written notice to Executive specifying such disregard or
misconduct in reasonable detail. In the event that the Executive's employment is
terminated pursuant to clause (i), (ii), (iii), or (iv) above, the Company shall
continue to pay the Executive the Executive's Base Salary and bonus/commission
schedule in effect on the date of termination for a period of twelve (12)
months.
 
(c) Termination for Other Reasons. Executive's employment may also be terminated
in the event of Executive's death or physical or mental disability. In the event
of the Executive's death prior to the end of the Term, the Executive's
employment shall terminate on the date of Executive's death; provided, however,
that the Company shall continue to pay an amount equal to the Executive's Base
Salary in effect at the time of his death to the Executive's beneficiary (Julie
Rositano) or has otherwise been designated in writing to the Company prior to
his death (or to him estate, but not the United States or any other government,
if Executive fails to make such designation) for a period commencing on the date
of his death and terminating on the earlier to occur of (i) the last day of the
Term of Employment; and (ii) that date which is six (6) months after the date of
the Executive's death, said payments to be made on the same periodic dates as
Base Salary payments would have been made to the Executive had he not died. In
the event of a disability, the Executive shall continue to receive Executive's
full compensation and benefits under this Agreement until Executive becomes
eligible to receive benefits under the Company's disability income plan, if any.
The Executive shall file for disability benefits under the Company's plan as
soon as a doctor informs him that the Executive has a qualifying disability. If
the Executive's disability is expected to continue for six (6) months or more,
then the Company may terminate this Agreement and the Executive shall receive
the lesser of six (6) months Base Salary or Executive's Base Salary to the end
of the Term. This compensation shall be paid to the Executive on the same
periodic dates as Base Salary payments would have otherwise been made to the
Executive. Upon the Executive declaring that she is unable to work because of a
disability, the Executive will provide to the Company a signed statement from
him doctor stating when the disability began, its estimated duration, and that
the Executive can not perform Executive's duties because of the disability. If
such a doctor's statement is not provided, the compensation described above will
not be provided to the Executive and the Executive will only be entitled to
disability compensation to the extent that Executive has qualified for such
under the Company's disability plan, if any. In addition, any commission
schedule will continue to be paid as set forth in exhibit A.
 
(d) Additional Termination Benefits. In the event of a termination under
Sections 7(a) and 7(c) hereof, the Company shall grant Executive the following
additional benefits:
 
(i)
Until such time as the Company shall become subject to the health benefit
continuation provisions of the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended from time to time ("COBRA"), or any statute or statutes that
may replace COBRA, in the event the Executive's employment hereunder has been
terminated, the Company shall extend to the Executive and Executive's spouse, if
any, and dependents the right to continue medical coverage to the same extent
the Company would be obligated to extend such right if the Company was subject
to COBRA.
 
(ii)
In the event of termination of the Executive's employment hereunder, the
Executive shall retain ownership of all equity and options earned and vested in
accordance with this Agreement or as granted from time to time.
 
(iii)
In addition, the Senior Management/Founders monthly commission pool will
continue to be paid as set forth in exhibit A.
 
 
4

 
 
8.     Confidential Information and Non-Solicitation.
                    
(a)      Definitions.
 
(i) Confidential Information. As used in this Agreement, "Confidential
Information" means information belonging to the Company that is of value to the
Company in the course of conducting its business and competing with other
businesses and the disclosure of which could result in a competitive
disadvantage to the Company. Confidential Information includes, by way of
example and without limitation, financial information, reports and forecasts,
cost data, trade secrets, customer or supplier lists, and business plans,
prospects and opportunities discussed or considered by the Company. Confidential
Information also includes confidential information received from others with
which the Company has a business relationship and is obligated to treat as
confidential or proprietary, and information developed by the Executive in the
course of the Executive's employment by the Company and other information to
which the Executive may have access in connection with the Executive's
employment.
 
(ii) Company. For purposes of this Section 8, all references to the "Company"
will be deemed to include the Company and its direct or indirect subsidiaries
and affiliates under common ownership and control with the Company.
 
(b) Confidentiality. The Executive understands and agrees that the Executive's
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential information. At all times, both
during the Executive's employment with the Company and after its termination,
the Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the board of Directors , except as may be
necessary in the ordinary course of performing the Executive's duties to the
Company. The restrictions set forth in this Section 8 will not apply to
information which is generally known to the public or in the trade, unless such
knowledge results from an unauthorized disclosure by the Executive.
 
(c) Documents, Records, etc. All documents, records, apparatus, computers,
pagers, cell phones, equipment, other physical property, papers, spreadsheets,
emails, drawings, notes, memoranda, manuals, specifications, designs, devices,
prototypes, documents, contracts, keys, pass cards, identification cards,
diskettes and tapes, and any other material on any media containing or
disclosing any confidential or proprietary technical, marketing, financial, or
business information, whether or not pertaining to Confidential Information,
which are furnished to the Executive by the Company or are produced by the
Executive in connection with the Executive's employment will be and remain the
sole property of the Company. The Executive will return to the Company all such
materials and property as and when requested by the Company. In any event, the
Executive will return all such materials and property immediately upon
termination of the Executive's employment for any reason. The Executive will not
retain any such material or property or any copies thereof after such
termination.
 
 
5

 
 
(d) Non-Solicitation. During the Term hereof and for a period of twelve (12)
months after the termination hereof, or any successor Agreement concerning the
subject matter hereof, the Executive will not solicit, or cause others to
solicit, any employees of the Company to terminate their employment with the
Company. Without implied limitation, the foregoing shall include hiring or
attempting to hire, for or on behalf of any other person or entity, any officer
or other employee, or otherwise encouraging any officer or other employee to
terminate him or him relationship with the Company. The foregoing shall not
prohibit the Executive from hiring or attempting to hire for or on behalf of any
competitor any former officer or other former employee who has terminated him or
him relationship with the Company prior to such efforts by the Executive.
 
(e) Injunction. The Executive agrees that it would be difficult to measure any
damages to the Company that might result from any breach by the Executive of the
promises set forth in this Agreement, and that in any event money damages would
be an inadequate remedy for any such breach. Accordingly, the Executive agrees
that if the Executive breaches, or proposes to breach, any portion of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.
 
(f) Affiliated Entities. The Executive agrees that, unless otherwise provided
herein, the provisions of this Section 8 shall inure to the benefit of
affiliated entities of the Company.
 
(g) Prior Employer Information. During the Executive's Term of Employment, the
Executive will not improperly use nor disclose any confidential or proprietary
information or trade secrets of him former or current employers, principals,
partners, co-venturers, clients, customers, or suppliers of the vendors or
customers of such persons or entities and the Executive will not bring onto the
premises of the Company any unpublished document or any property belonging to
any such persons or entities without their consent. The Executive will not
violate any non-disclosure or proprietary rights agreement she has signed in
connection with any such person or entity. If the Executive improperly uses or
discloses such former employer information, it is grounds for immediate
termination of the Executive's Employment.
 
9.     Indemnification. Notwithstanding any amendment, modification or repeal of
the indemnification provisions of the California general corporation law or the
Company's Articles of Incorporation after the date of this Agreement, the
Company shall defend, indemnify and hold harmless Executive from and against any
and all claims, demands, causes of action, lawsuits, or legal disputes, asserted
by third parties against Executive arising out of or in connection with
Executive's performance of Executive's duties hereunder (collectively referred
to as "Claims"). Provided however, no indemnity shall be provided where:
 
(a) The claim is covered by any directors' and officers' insurance policy
purchased and maintained by the Company. It is specifically understood that the
indemnity provided in this Agreement is in excess of any such directors' and
officers' insurance policy, and the Executive will look first to the directors'
and officers' insurance policy; or
 
(b) It is determined by a final judgment or other final adjudication that such
remuneration or indemnity was or is in violation of law; or
 
6

 
 
10.     Miscellaneous.
 
(a) Entire Agreement. This Agreement, in addition to any letter agreement
concerning bonuses which is fully executed by both parties, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties with respect to such
subject matters, including without limitation, compensation, confidentiality,
employment status, and non-disclosure agreements. Any representations, promises,
or conditions in connection therewith not in writing and signed by both parties
shall not be binding upon either party.
 
(b) Assignment; Successors and Assigns, etc. Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party, provided, however, that the Company may assign its rights under this
Agreement without the consent of the Executive in the event that either the
Company or its parent corporation, if any, shall hereafter effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity.
 
(c) Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
(d) Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and sent via email in
addition to being delivered by express courier with a signature required
addressed to the other party hereto at its address shown below, or at such other
address as such party may designate by 10 days' advance written notice to the
other party, with a copy sent to the attention of the Board of Directors, the
President and CEO.
 
 
  To Executive:
 
 
 
  Dean Rositano
 
 
  126 Sea Terrace Way
 
 
  Aptos, CA, 95003
 
 
 
 
  To Company:
  Friendable, inc.
 
 
  1821 E Campbell, Ave Suite 353
 
 
  Campbell, CA 95008

 
(e) Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by the President and CEO of the Company.
 
(f)     Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same agreement.
 


 
7

 
 
(g)     Governing Law: Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of California as though
entered into between California residents and to be performed entirely within
the State of California, and both parties consent to jurisdiction and venue in
the state and federal courts sitting in Santa Clara County, California. Any and
all controversies that may arise between the Company and the Executive
(including all of their respective successors, assigns, family members,
shareholders, directors, officers, agents, employees and attorneys) involving in
any manner the construction or application of any of the terms, provisions, or
conditions of this Agreement, or relating in any manner to the employment or
termination of Executive's employment, shall, on written notice of a dispute to
either party, be submitted first to mediation, then if mediation is not
successful, to binding arbitration with one (1) arbitrator. Arbitration
hereunder shall comply with and be governed by the employment dispute resolution
rules of the American Arbitration Association, except as otherwise provided
herein. All proceedings and documents prepared in connection with any claim
subject to mediation and/or arbitration under this Agreement will be strictly
confidential, and will not be disclosed to any person or entity except as
necessary to conduct the mediation and/or arbitration itself. The arbitration
shall take place in Santa Clara County, California. The claims subject to
mediation and/or arbitration under this Agreement shall include, without
limitation, all contract claims (express or implied), all tort claims, and all
claims based on any state or federal law, statute or regulation; provided
however, that this mediation and/or arbitration provision does not apply to
claims for workers' compensation or unemployment benefits. The parties agree
that arbitration hereunder shall be final and binding, and shall be the
exclusive remedy for all claims subject to arbitration hereunder; provided
however, that the Company shall have the option to seek injunctive relief and/or
damages in court for any breach of the sections in this Agreement that concern
confidential and/or proprietary information, trade secrets, intellectual
property, copyrights, and non-solicitation. The cost of arbitration (not
including each party's attorney's fees) shall be shared equally by all parties.
 
 
DR

 
Executive Initials

 
(h) No Conflict. The Executive represents and warrants that Executive is not
subject to any agreement, instrument, order, judgment or decree of any kind, or
any other restrictive agreement of any character, which would prevent Executive
from entering into this Agreement or which would be breached by the Executive
upon the performance of him duties pursuant to this Agreement.
 
(i) Personal Property. Executive agrees that the Company will not be responsible
for loss of, disappearance, or damage to personal property on the Company
premises, or if applicable, on residential premises subsidized by the Company
(including apartments or temporary housing). Executive hereby releases,
discharges, and holds the Company harmless from any and all claims relating to
loss of, disappearance, or damage to personal property.
 
(j) Construction. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision of the Agreement will be enforced to the maximum extent permissible so
as to effect the intent of the parties, and the remainder of this Agreement will
continue in full force and effect. Failure by either party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision. This Agreement has been negotiated by the parties
and their respective counsel and will be interpreted fairly in accordance with
its terms and without any strict construction in favor of or against either
party.
 
(k)     Survival. The rights and obligation of the parties in paragraphs 4(f),
6, 7, 8, 9, and 10 above and Exhibit A and Exhibit B attached hereto, will
survive the termination of Executive's employment and the termination of this
Agreement. All compensation provided to Executive under this Agreement after the
termination of his employment is, in part, to bind Executive to the provisions
of this Agreement which shall continue after the termination of his employment.
 

 
8

 
 
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized officer, and by the Executive, effective as
of the date first above written.
 
 
 
COMPANY:
 
 
 
Friendable, Inc,
 
 
 
By: /s/ Robert A. Rositano, Jr.
 
 
 
Robert A. Rositano, Jr.
 
Print Name
 
 
 
CEO
 
Title
 
 
 
4-4-2019
 
Date
 
 
 
 
 
EXECUTIVE
 
 
 
Dean Rositano
 
 
 
By: /s/ Dean Rositano
 
 
 
4/3/19
 
Date

 
 
 
 
 
 
 
9

 
 
EXHIBIT A
 
DUTIES AND COMPENSATION
 
1.           Position. President and Chief Technology Officer.
 
2.           Duties. The Executive, in his capacity as President and Chief
Technology Officer, shall be responsible, subject to the direction of the CEO
and Board of Directors, for managing the day to day operations of the Company,
leading the development of the Company's vision, business, and recruitment of
employees. Executive shall co-develop the business strategy, positioning and
product or service focus of the Company. Executive shall also support the
Company's efforts in financing/raising capital, and developing strategic
partnerships.
 
3.         Term. The term of this Agreement shall commence on the Effective Date
and shall extend for 24 (24) months (the “Initial Term”). After the Initial
Term, the term of employment of the Executive shall be automatically renewed for
an additional 24 months, unless otherwise mutually agreed to by the Executive
and the Company at least 60 days prior to the end of the term.
 
4.          Compensation. In addition to any other compensation provided in this
Agreement, Executive shall be paid the following compensation:
 
(a)
Salary. For all services rendered by the Executive hereunder, the Company shall
pay the Executive an aggregate annual salary at the rate of $150,000 (One
Hundred Fifty Thousand Dollars) (the "Base Salary"). Upon a successful launch of
the company's Fan Pass mobile app or website, and reaching its first 50,000
subscribers, Executive will receive a bonus of $50,000 and the Base Salary will
be increased to $200,000 annually. In addition, when the Company reaches a
cumulative 100,000 subscribers or more, Executive will receive a bonus of
$75,000 and the Base Salary shall be increased to $250,000 annually. After the
above goals are achieved, the Base Salary shall increase annually at a minimum
rate of ten (10%) as determined by the Board of Directors or a Committee
established by the Board of Directors for compensation purposes (the
"Compensation Committee"), based on the Executive's performance. The Executive's
Base Salary shall be payable on a monthly basis in accordance with the then
regular procedures of the Company for its senior executives in affect from time
to time.
 
(b)
Stock Options. Executive shall be entitled to participate in the company's stock
option plan if and when it is put in place. Details will be determined by the
board of directors or compensation committee at such time.
 
(c) Senior Management Commission / Bonus pool: The company has setup a bonus
pool equal to 5% of monthly net sales (gross amount received by the company,
after all fees), of Fan Pass, Inc.. The bonus pool will be paid out monthly to
Executives at amounts determined at the sole discretion of the Board of
Directors. In the event of termination of any kind pursuant to this agreement,
including by resignation; the executive shall be entitled to received 5% of the
bonus pool for a period of 5 years from the date of termination. Any default or
failure to pay within 15 days from the end of the month will result in penalties
equal to 10% per month.
 
5.          Vacation and Sick Leave. Executive shall receive paid vacation and
sick time in accordance with the policy of the Company for senior executives in
effect from time to time.
 
 
10

 
 
 
EXHIBIT B
 
INVENTIONS
 
The following invention(s) are owned by Executive as of the Effective Date and
are in no way subject to the terms of this Agreement:
 
●
AppBuilder360, all brand assets, including its products and services
 
●
iPivot iPad Case — all brand assets
 
●
Friendable application and brand assets
 
●
iHookup Social brand and assets
 
●
Checkmate Mobile, Inc, including its products and services
 
●
DareYa! application and brand assets
 
●
Lifestyles420
 
●
Any product, brand, domain, or concept that is owned, developed or conceived
prior to this agreement, from within a separate company.
 
 
 
 
 
 
 
 
 
 
11
